Citation Nr: 0202681	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  98-19 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1968 to August 
1977, and service in the Army Reserve until June 1996.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in which the RO denied 
entitlement to service connection for hearing loss in both 
ears.  The veteran perfected an appeal of that decision.

In an April 2001 decision the RO granted service connection 
for hearing loss in the left ear, but continued the denial of 
service connection for the hearing loss in the right ear.  
The Board finds, therefore, that an issue pertaining to left 
ear hearing loss is not within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases 
to be valid if the RO grants the benefit sought on appeal).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained all relevant evidence 
designated by the veteran in order to assist him in 
substantiating his claim for VA benefits.

2.  The veteran has a right ear hearing loss disability that 
was caused by the acoustic trauma that he incurred during 
active duty.


CONCLUSION OF LAW

The right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter the Board notes that in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the regulation pertaining 
to VA's duty to inform the veteran of the evidence needed to 
substantiate his claim and to assist him in developing the 
relevant evidence was revised following initiation of his 
claim.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The RO has informed 
the veteran of the evidence needed to substantiate his claim, 
and obtained all relevant evidence necessary to decide the 
claim.  Given the disposition of the veteran's appeal, the 
Board finds that VA has no further duty to inform the veteran 
of the required evidence or to assist him in the development 
of that evidence.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Id. at 157.  The determination of whether the veteran 
has a ratable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss shall be considered a 
disability when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  If so, the claim is 
denied; if the evidence is in support of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107 
(West 1991 and Supp. 2001); Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (as amended by 66 
Fed. Reg. 45,620 (Aug. 29, 2001)).  

The service medical records covering the period of the 
veteran's active duty have not been associated with the 
claims file, regardless of numerous attempts by the RO to 
locate the records.  The records are, therefore, presumed to 
be unavailable.  His service personnel records indicate that 
he served in Vietnam from June 1970 to June 1971 with the 1st 
Cavalry Division.  His military occupational specialty (MOS) 
at that time was General Armor.

The veteran has provided multiple statements, including 
hearing testimony before the undersigned in December 2001, 
showing that he suffered acoustic trauma while serving in 
combat in Vietnam as the result of explosions, weapons fire, 
and helicopters.  He also stated that shortly after serving 
in Vietnam an audiometric examination showed hearing loss in 
the right and left ears.  His service records show that he 
served with an armored unit in Vietnam, and the Board finds 
that his assertions are credible.

Hearing evaluations conducted as part of the veteran's 
periodic examinations for Army Reserve service show that the 
puretone decibel threshold was above normal in the right ear 
at 6000 Hertz in August 1981.  Although his hearing in the 
right ear was within normal limits at all Hertz frequencies 
in December 1985, it was again above normal at 6000 Hertz in 
March 1988.  His hearing was again within normal limits in 
the right ear in March 1992, which is the latest examination 
prior to his retirement from Reserve service.



(continued on next page)

The veteran presented the report of a March 2000 audiometric 
examination showing the following puretone decibel 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
XX
50

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear.  

The veteran underwent a VA audiometric examination in 
September 2000, which revealed the following puretone decibel 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
45
60

The testing resulted in a diagnosis of a moderate 
sensorineural hearing loss at 3000 Hertz and above.

In a report received in December 2000 Salvatore Cavaliere, 
D.O., provided the opinion that exposure to loud sounds 
during the Vietnam War had caused the veteran's right ear 
hearing loss.  He stated that it was not unusual to see that 
type of hearing loss in veterans, and that the veteran had 
not experienced any significant exposure to loud noise after 
service to account for the hearing loss.

The evidence shows that the veteran currently has a right ear 
hearing loss disability as defined in 38 C.F.R. § 3.385.  The 
veteran presented credible evidence of having been exposed to 
loud noises while in service, and Dr. Cavaliere provided the 
opinion that the veteran's current right ear hearing loss is 
the result of acoustic trauma that he suffered while in 
service.  There is no evidence to the contrary.  The Board 
finds, therefore, that the evidence supports the grant of 
service connection for right ear hearing loss.


ORDER

Service connection for right ear hearing loss is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

